Citation Nr: 0504913	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  96-15 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a right ankle fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant






INTRODUCTION

The veteran served on active duty for more than 20 years 
between November 1, 1967 and February 28, 1995.

This appeal to the Board of Veterans' Appeals (Board) 
previously arose from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The RO, in pertinent part, reinstated a noncompensable 
evaluation for status post fracture of the right ankle 
effective March 1, 1995.

In May 1996 the veteran provided oral testimony before a 
Hearing Officer at the RO.  A transcript of his testimony has 
been associated with the claims file.

Due to a relocation of the veteran, jurisdiction of his claim 
has been assumed by the RO in Oakland, California.

The case was most recently before the Board in September 2003 
at which time it was remanded to the RO for further 
development and adjudicative action.

In November 2004 the RO granted entitlement to an increased 
(compensable) evaluation of 10 percent for residuals of a 
fracture of the right ankle, effective March 1, 1995.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

Residuals of a fracture of the right ankle are productive of 
not more than moderate impairment or limitation of motion 
with no additional functional loss due to pain or other 
pathology.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a fracture of the right ankle have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show that in November 1975 the 
veteran fractured his right lateral malleolus.  He was 
treated with a long leg cast.  The fracture was reported to 
have healed in December 1975.

A March 1979 VA general medical examination report shows the 
right ankle was normal in appearance without crepitus, 
instability, and tenderness.  The examiner diagnosed status 
post fracture of the right ankle with no residuals found on 
examination.  X-ray study of the right ankle disclosed no 
abnormality.

A June 1995 VA general medical examination shows the veteran 
reported having fractured the right fibula in jump school in 
1975.  He wore a walking cast for a couple of weeks.  It 
healed uneventfully and he had no further problems with it.  
He had no current complaints.  On examination the right ankle 
was normal in appearance with no tenderness, redness, or 
swelling.  There was no tenderness along the distal fibula.  
There was normal movement of the right ankle with 120 degrees 
of dorsiflexion and 45 degrees of plantar flexion.  The 
clinical assessment was status post fibular fracture in 1975 
with no apparent sequelae, no current complaints, and no 
remarkable findings on examination.

In May 1996 the veteran provided oral testimony before a 
Hearing Officer at the RO.  A transcript of his testimony has 
been associated with the claims file.  He testified that his 
ankle was less flexible, sprained more, and was unstable.  

VA conducted an orthopedic examination of the veteran in 
October 1998.  He reported having sustained a twisting injury 
of the right ankle in jump school in 1975.  Since then he had 
had no treatment and no symptoms.  He sensed that at times 
the ankle will give way.  He reported he was not working and 
had retired.  

On examination the veteran was reported as six feet tall with 
a weight of 200 pounds.  He had unrestricted ankle motion.  
Plantar flexion was to 45 degrees.  Eversion was to 5 
degrees.  Inversion was to 45 degrees.  Stability was 
excellent.  

There was no instability of the lateral collateral ligament 
complex of the right ankle.  There was no palpable deformity 
about the fibula.  A fracture site could not be identified.  
The ankle was nontender.  Circumduction of the ankle revealed 
no crepitus.

The examiner diagnosed history of a fractured fibula, 
resolved.  The examiner recorded there was no instability, no 
weakened movement including against resistance, no excess 
fatigability with use, no incoordination, nor painful range 
of motion, and no pain with reported use of the ankle.  There 
was no history of flare-ups or exacerbations of pain.  There 
was no loss of functional activity because of the ankle.  The 
ankle examination was entirely normal.

VA conducted an orthopedic examination of the veteran in June 
2003.  He reported having dropped from a 300 foot tower and 
having landed on his right fibula with resultant fracture.  
Since his 30's and 40's, the ankle had become progressively 
weaker.  He had twisted his ankle a minimum of 8 - 10 times 
in the last 15 years.  Stepping on a pebble caused him to 
twist the ankle.  When he twisted the ankle it remained 
swollen for three to five days.  

Pain was 2 out of 10 when the ankle was twisted.  He refused 
to take anything other than aspirin for pain.  Crepitus was 
said to be present.  He reported minimal stiffness and denied 
fatigability.  He admitted to weakness.




On examination the veteran was reported to weigh 246 pounds.  
Gait was normal.  There were no functional limitations on 
standing or walking.  There were no callosities, breakdown or 
unusual shoe wear pattern.  There were no underlying tissue 
changes.  

Dorsiflexion was to 20 degrees without pain and indicated to 
be normal by the examiner.  Eversion was a normal 20 degrees 
with pain.  Inversion was a normal 30 degrees with pain.  
Adduction was a normal 20 degrees with pain.  Abduction was a 
normal 10 degrees with pain.  

The examination diagnosis was chronic right ankle sprain.  
This involved only the joint structure and not muscles or 
nerves.  The right ankle caused weakened movement, 
fatigability without incoordination.  The right ankle did not 
interfere with the veteran's ability to attain or maintain 
employment.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2004).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2004).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14 (2004).  
The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The CAVC has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

The CAVC has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (2004).

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.



Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.

The CAVC held in Hicks v. Brown, 8 Vet. App. 417 (1995), that 
once degenerative arthritis is established by x-ray evidence, 
there are three circumstances under which compensation may be 
available for service-connected degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the Code or Codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added", and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, Diagnostic Code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate evaluation,  38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.


Finally, the CAVC noted that "Diagnostic Code 5003 and 38 
C.F.R. § 4.59 deem painful motion of a major joint or groups 
caused by degenerative arthritis that is established by x-ray 
evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in.  Hicks v. 
Brown, 8 Vet. App. 417 (1995).

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Dorsiflexion of an ankle to 20 degrees and plantar flexion of 
an ankle to 45 degrees is considered normal.  38 C.F.R. 
§ 4.71a, Plate II (2004).

A 20 percent evaluation may be assigned for ankylosis of an 
ankle in plantar flexion, less than 30 degrees.  

A 30 percent evaluation may be assigned for ankylosis of an 
ankle in plantar flexion between 30 degrees and 40 degrees, 
or in dorsiflexion, between 0 degrees and 10 degrees.  

A 40 percent evaluation may be assigned for ankylosis of an 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion.  38 C.F.R. § 4.71a; 
Diagnostic Code 5270 (2004).

A 10 percent evaluation may be assigned for moderate limited 
ankle motion.  A 20 percent evaluation may be assigned for 
marked limited ankle motion.  38 C.F.R. § 4.71a; Diagnostic 
Code 5271 (2004).

A 10 percent evaluation may be assigned for ankylosis of 
subastragalar or tarsal joint in poor weight-bearing 
position, and 20 percent in good weight-bearing position.  
38 C.F.R. § 4.71a; Diagnostic Code 5272 (2004).

A 10 percent evaluation may be assigned for malunion of os 
calcis or astragalus with moderate deformity, and 20 percent 
with marked deformity.  38 C.F.R. § 4.71a; Diagnostic Code 
5273 (2004).

A 20 percent evaluation may be assigned for astragalectomy.  
38 C.F.R. § 4.71a; Diagnostic Code 5274 (2004).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (2004).


Analysis
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  

The VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).

VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  

VA specified that except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), the amended regulations otherwise 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  66 Fed. Reg. 
45,620.  

In its discussion of the scope and applicability of the 
regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  VA went on to state that it would apply the new 
regulations to any claim pending but not decided by VA as of 
November 9, 2000.  Id.

The Board has given consideration to the provisions of the 
VCAA as they it apply to this case, and has determined that 
they do apply.  See Holliday v. Principi, 14 Vet. App. 280, 
282-83 (2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

First, there is no issue as to the substantial completeness 
of the application.  38 U.S.C.A. § 5102 (West 2002).  The 
March 1995 claim appeared substantially complete on its face.  
The veteran has clearly identified the disability in question 
and the benefit sought.  Further, he referenced the bases for 
the claim.  He essentially is claiming an increased 
evaluation for his right ankle disability.

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  The veteran has been advised of 
the type of evidence lacking to demonstrate entitlement to 
the benefit sought with the August 1995 rating decision, 
January 1996 statement of the case, November 1996, February 
2000, July 2000, and September 2002 supplemental statements 
of the case, March 2004 letter, November 2004 rating 
decision, and November 2004 supplemental statement of the 
case.  In the March 2004 letter, the RO explained the 
provisions of the VCAA.  In the November 2004 supplemental 
statement of the case, the RO furnished the actual provisions 
of the VCAA.

The March 2004 letter specifically provided the veteran with 
notice of the VCAA and explained the respective rights and 
responsibilities under the VCAA.  VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The RO obtained 
the VA medical treatment reports and afforded the veteran 
several special orthopedic examinations which address the 
nature and extent of severity of his right ankle disability.  
There is no indication that there is any other probative 
evidence available that has not been obtained concerning the 
issue on appeal.  

By the March 2004 letter, the veteran was clearly advised as 
to which portion of evidence is to be provided by him and 
which portion is to be provided by VA.  That requirement of 
VA has been satisfied, and there is no additional evidence 
that needs to be provided.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  The veteran was afforded a hearing before 
a Hearing Officer at the RO, and a transcript of his 
testimony has been associated with the claims file.  

Additionally, it is noted that in a previous decision, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (CAFC) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  The 
CAFC made a conclusion similar to the one reached in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  In the instant case, the veteran was provided with 
initial notice of the provisions of the VCAA and its effect 
on the development of his claim in the March 2004 letter from 
the RO.  

The letter in March 2004 did indicate that the veteran should 
respond within 60 days; however, the actual notification of 
the grant of an increased (compensable) evaluation for the 
right ankle disability was not issued until November 2004, 
six months after the benefit was granted.

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he has had 
sufficient time to respond to VCAA notices, and that he has 
given no indication of additional evidence that has not been 
obtained, the Board has concluded that VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

In any event, revisions to 38 U.S.C.A. § 5103 contained in 
the recently-enacted Veterans Benefits Act of 2003, which 
was made effective retroactively to November 9, 2000, the 
effective date of the VCAA, specify that VA is not 
prohibited from making a decision on a claim before the 
expiration of the one-year period after a notice to the 
veteran and his representative of the information needed to 
complete an application for benefits.  See the Veterans 
Benefits Act of 2003, P.L. 108-183, (codified at 38 U.S.C. § 
5103(b)).  

As noted above, there is no deficiency in the veteran's case 
at hand, nor would there be otherwise by operation of the 
new law.  

It is noted that the veteran was afforded several VA 
examinations.  Accordingly, additional examination of the 
veteran is not warranted.  The requirements of the VCAA have 
been substantially met by the RO.  Every possible avenue of 
assistance has been explored, and the veteran has had ample 
notice of what might be required or helpful to his case.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  The Board finds that there 
will be no prejudice to the appellant if the Board decides 
his appeal at this time and the Board will, therefore, 
proceed to consider the appellant's claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

It is noted that the CAVC decision in Pelegrini v. Principi, 
18 Vet. App. 1112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, the initial AOJ decision was made in August 
1995, several years before issuance of the March 2004 VCAA 
notice letter.  Accordingly, the RO procedural development of 
the claim is not in accordance with Pelegrini, supra.  
However, as the Board noted above, the RO eventually did 
render a favorable determination in the veteran's claim six 
months after actual issuance of the March 2004 VCAA notice 
letter.

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded numerous opportunities 
to submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.   The March 2004 notice in essence invited the veteran 
to submit any evidence he had regarding the matter at issue.  


The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  


Increased Evaluation

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board's review of the evidentiary record discloses that 
the most recent range of motion studies demonstrated no 
limitation although some motions caused pain.  The veteran 
nonetheless walks normally and has no limitations on standing 
or walking.  Radiographic studies have been negative for any 
evidence of arthritic changes.  

The current 10 percent evaluation was assigned on the basis 
of some functional loss due to pain, weakened movement, and 
fatigability, pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59.  The 
Board finds no basis for assignment of a higher evaluation 
with application of these criteria.

Application of the other diagnostic codes referable to rating 
ankle disabilities does not provide a basis for assignment of 
an evaluation in excess of 10 percent.  In this regard, the 
Board notes that ankylosis is not a clinical feature of the 
veteran's right ankle disability.  The veteran does not have 
malunion of os calcis or astragalus with marked deformity, 
nor residuals of astragalectomy.

The veteran is rated under diagnostic code 5271 of the VA 
Rating Schedule.  The current 10 percent evaluation 
contemplates moderate limited ankle motion.  The maximum 
schedular evaluation of 20 percent requires marked limited 
ankle motion.  As the Board pointed out earlier, the veteran 
has no limitation of motion of his right ankle.  No question 
has been presented as to which of two evaluations would more 
properly classify the severity of his right ankle disability.  
38 C.F.R. § 4.7.

The Board can only conclude that there exists no basis upon 
which to predicate a grant of entitlement to an evaluation in 
excess of 10 percent for residuals of a fracture of the right 
ankle.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to an increased evaluation for residuals of a 
fracture of the right ankle.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


Extraschedular Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided the criteria for assignment of an extraschedular 
evaluation; however, it did not grant an increased evaluation 
on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In the unusual case 
where the schedular evaluations are found to be inadequate, 
an extraschedular evaluation may be assigned commensurate 
with impairment in the average earning capacity due 
exclusively to the service-connected disability or 
disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability presented in this claim, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular rating 
criteria. 

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his right ankle disability.  

No evidentiary basis has been presented upon which to 
predicate referral of the veteran's case to the Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service for consideration of extraschedular 
evaluation.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the right ankle is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


